


Exhibit 10.42
Via Hand Delivery


Michael Miles






Dear Michael,


This Separation Letter Agreement (“Agreement”) sets forth the entire offer by
Staples, Inc. with regard to your separation from Staples, Inc. or one of its
affiliates (“Staples” or the “Company”). Because your termination constitutes a
“Qualified Termination,” as defined in the Amended and Restated Severance
Benefits Agreement attached as Appendix A between you and Staples, dated March
13, 2006 and the Amendment to Severance Benefits Agreement dated December 31,
2008, your eligibility for the salary continuation payments and other benefits
provided in the Amended and Restated Severance Benefits Agreement is conditioned
upon your agreement to the following terms. The Amended and Restated Severance
Benefits Agreement amends and restates the Severance Benefits Agreement entered
into by the Parties on or about September 22, 2003. After you sign this
Agreement and the Affirmation of Separation Agreement that is attached as
Appendix B (the “Affirmation”), and contingent upon your compliance with the
terms described herein and in the Affirmation, you shall receive the pay and
benefits as set forth below.


For good and sufficient consideration, to which you agree you would not
otherwise be entitled, you and Staples agree as follows:


1.    Termination Date. Your employment with Staples shall terminate effective
as of February 2, 2013 (the “Termination Date”). Staples and you reasonably
anticipate that, as of your Termination Date, your services to Staples
(including those rendered under the Transition Agreement) will permanently
decrease to no more than 20% of the average level of bona fide services
performed by you over the immediately preceding 36-month period. As of your
Termination Date, you shall receive a final check for all base pay and accrued
but unused vacation due to you at that time, less applicable withholdings and
deductions.


2.    Transition Agreement. Beginning February 3, 2013, (“Transition Start
Date”) Staples will employ you as a part time associate. The terms and
conditions of this employment relationship are set forth in the Transition
Agreement, attached hereto as Appendix C.


3.    Severance Pay. Contingent on your compliance with the terms set forth in
this Agreement and in the Affirmation, and in accordance with Section 3(a) of
your Amended and Restated Severance Benefits Agreement, Staples will pay you 18
months' severance pay (“Severance”), minus legally required federal and state
payroll deductions. This Severance will be paid to you as a Section 409A
Deferred Payment (defined below) according to your regular payroll schedule, and
will end on July 31, 2014 (the “Severance Period”).


As part of your Severance, during the Severance Period, you also will receive a
monthly amount equal to one-twelfth of the average annual bonus Staples paid to
you during the prior three fiscal years.


    
    
    
A tax law referred to as “Section 409A” regulates the time and form of payment
of severance, particularly for certain highly compensated employees known as
“specified employees” under Section 409A. Violations of Section 409A cause
employees to be subject to additional taxes and penalties. You have been
identified as a specified employee of Staples. Your monthly severance payments
constitute “deferred compensation” under Section 409A. To comply with 409A,
Staples is required to defer payment of your monthly Severance payments until 6
months and one day after your Termination Date. Such deferred amounts are
hereafter referred to as “Section 409A Deferred Payments.” Any such Section 409A
Deferred Payments shall bear interest at an annual rate equal to the prime rate
as set forth in the Eastern edition of The Wall Street Journal on your
Termination Date from your




--------------------------------------------------------------------------------




Termination Date to the date of payment. Your Section 409A Deferred Payments are
$$595,530, plus interest as described above, which shall be paid in the form of
a lump-sum payment on the date that is six months and one day following your
Termination Date and no interest shall accrue or be paid on installments made
after that payment. Severance payments scheduled to be paid more than 6 months
after your Termination Date will be paid on the regular monthly payroll dates.


Each installment of the payments and benefits provided under this Agreement
shall be treated as a “separate payment” for purposes of Section 409A of the
Internal Revenue Code.


4.    Benefits.


(a)    Medical, Dental, Vision, and Health Care FSA. Staples' COBRA
administrator will send you a separate COBRA notice following your Termination
Date and you will have 60 days to elect whether or not to continue your medical,
dental, vision coverage and/or Flexible Spending Account (FSA) health care
contributions under COBRA. If you choose to elect COBRA, your coverage will be
retroactive to your Termination Date. FSA Dependent Care is not subject to COBRA
provisions. Therefore, your participation will end on your Termination Date.
Subject to your timely COBRA election, Staples will provide you with 18 months
of dental and group health insurance benefits substantially similar to those
available to similarly situated officers; provided, however, that Staples will
not provide any such benefit for any portion of this period for which you
receive an equivalent benefit from another party. For the avoidance of doubt,
continuation of all benefits covered by COBRA is provided pursuant to COBRA and
not in addition to COBRA. During the 18 month period (but not during any
extended COBRA coverage period thereafter) Staples will cover (or reimburse you
for paying) the portion of any premium in excess of the difference between the
applicable COBRA premiums and your required based on similarly situated active
officers. Your continued participation is contingent on your timely payment of
your share of any premiums.
(b)    Other Benefits. As when you were an active employee, Staples will
continue to pay any necessary and due premium related to your executive life
insurance during the Severance Period.  Should you obtain executive life
insurance through another employer during the Severance Period that provides at
least an equivalent benefit, then your Staples coverage will cease.  While your
group long term disability insurance and your Company paid executive
supplemental long term disability insurance ends on your Termination Date, you
may  choose to continue the later coverage by paying the insurance company
directly.   In addition, your long term care insurance may be continued beyond
your Termination Date by paying the insurance company directly.  Information
pertaining to the continuance of both plans will be sent to your home address
from each of the insurance companies.
(c)    Important Limitations. Except as provided in this Section 4 or as
expressly provided in the written terms of a Staples employee benefit plan in
which you participate, your right to participate in or receive any benefits from
or coverage under any employee benefit plan (including, but not limited to, the
Staples' Employees' 401(k) Savings Plan and the Staples, Inc. Supplemental
Executive Retirement Plan) ends on your Termination Date as defined in Section 1
of this Agreement. You will not be eligible to participate in Staples' equity
and cash incentive plans for Staples fiscal year 2013.


5.    Stock Options and Restricted Stock: You are a party to various agreements
(the “Option Agreements”) under which you have been granted options to purchase
shares of Staples' stock (“Options”), subject to the vesting provisions as
provided in the Option Agreements. Such Options will continue to vest through
the Transition Period. You may exercise such vested Options (that previously
have not been exercised) in accordance with the terms of the Option Agreements,
but you must do so within 60 days after the last day of the Transition Period
for options granted prior to July 1, 2004 and within 6 months after the last day
of the Transition Period for options granted on or after July 1, 2004 after
which period the Options will expire and any and all rights to acquire shares of
stock under the Option Agreements will be terminated. In addition, you are a
party to various agreements (“Restricted Stock Agreements”) with the Company
under which you have been granted shares (“Restricted Shares”) subject to
performance-based or time-based conditions. Such Restricted Shares shall be
awarded or continue to vest through the Transition Period in accordance with the
terms of the Restricted Stock Agreements. A summary of your Options and
Restricted Shares, is included in Appendix B.






--------------------------------------------------------------------------------




6.    Company Property. All Company property assigned to you, including
computers, equipment, software, documents, manuals, files, security access
cards, credit cards, and anything else of more than trivial value must be
returned to Staples by your Termination Date.


7.    Proprietary Information. You acknowledge that during your employment you
have become acquainted with and/or have developed confidential information
belonging to the Company, including but not limited to trade secrets and
proprietary information. You agree that in accordance with Staples' policy and
the terms of your Proprietary and Confidentiality Agreement, attached as
Attachment C, you will not disclose, directly or indirectly any confidential
information belonging to Staples at any time.


8.    Non-Compete and Non-Solicitation Agreement. Except as expressly modified
in this paragraph 8, the Non-Compete and Non-Solicitation Agreement dated as of
September 8, 2003 (the “Non-Compete,” a copy of which is attached as Appendix F)
and all of your obligations set forth in the Non-Compete, will remain in full
force and effect. The Non-Compete and Non-Solicitation Period shall continue
uninterrupted until February 2, 2015. Should you breach any of these
obligations, you acknowledge that the Company may immediately cease your
severance payments and pursue any and all legal remedies afforded to the Company
against you under this Agreement, the Non-Compete, and as otherwise available in
law or equity. To the extent that anything in this Agreement is determined by a
court of law to render the Non-Compete unenforceable, you acknowledge and agree
that the Non-Compete will be unaffected by this Agreement or any change in your
position with Staples.


9.    Confidentiality. Except as required by law or regulation, both you and
Staples agree not to disclose the background, negotiations, terms, and existence
of this Agreement, directly or indirectly, to any third party, with the
exception of the parties' financial or legal advisors or immediate family
members, provided that they agree to keep such information confidential and not
disclose it to others.


10.    Nondisparagement. Both parties also agree that they will not disparage or
make negative statements about the other or any of the other's officers,
directors, agents, associates, successors, and assigns. This Agreement in no way
restricts or prevents you or Staples from providing truthful testimony
concerning the other as required by court order or legal process.


11.    Unemployment. Staples will not contest any claim by you for unemployment
compensation benefits.


12. General Release. In exchange for the payment described in paragraph 2, you
are waiving and releasing all known or unknown claims and causes of action you
have or may have, as of the day you sign this Agreement, against the Company
arising out of your employment, including your separation from employment. The
claims you are releasing include, but are not limited to, any and all
allegations that the Company:


•
has discriminated against you in violation of the Age Discrimination in
Employment Act (“ADEA”), the Older Workers Benefit Protection Act, Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Family and
Medical Leave Act (“FMLA”), the Americans with Disabilities Act (“ADA”), the
Employee Retirement Income Security Act (“ERISA”), Executive Order 11246, the
Vocational Rehabilitation Act of 1973, the Uniformed Services Employment and
Reemployment Rights Act of 1994, 42 U.S.C. s. 1981, the Massachusetts Fair
Employment Practices Act, or on the basis of race, color, sex (including sexual
harassment), national origin, ancestry, disability, religion, sexual
orientation, marital status, parental status, veteran status, source of income,
entitlement to benefits, union activities, or any other status protected by
local, state or federal laws, constitutions, regulations, ordinances or
executive orders; or

•
has violated its personnel policies, procedures, handbooks, any covenant of good
faith and fair dealing, or any express or implied contract of any kind; or

•
has violated public policy, statutory or common law, including without
limitation claims for: personal injury; invasion of privacy; retaliatory
discharge; negligent hiring, retention or supervision; defamation; intentional
or negligent infliction of emotional distress and/or mental anguish; intentional
interference with contract; negligence; detrimental reliance; loss of consortium
to you or any member of your family; and/or promissory estoppel; or





--------------------------------------------------------------------------------




•
is in any way obligated for any reason to pay you damages, expenses, litigation
costs (including attorneys' fees), backpay, frontpay, disability or other
benefits (other than any accrued pension benefits), compensatory damages,
punitive damages, restitution and/or interest.



13.    Exclusions From General Release. Excluded from the General Releases above
are any claims or rights which cannot be waived by law, including your right to
accrued vacation. Also excluded from the General Release is your right to file a
charge with an administrative agency or participate in any agency investigation.
You are, however, waiving your right to any recover money in connection with
such a charge or investigation. You are also waiving your right to recover money
in connection with a charge filed by any other individual or by the Equal
Employment Opportunity Commission or any other federal or state agency.
14.    Covenant Not To Sue. A “covenant not to sue” is a legal term which means
you promise not to file a lawsuit in court. It is different from the General
Release of claims contained in Section 11 above. In addition to waiving and
releasing the claims covered by Section 11 above, you further agree never to sue
the Company in any forum for any claims you may have through the date of your
signature below, for any reason, including but not limited to claims, laws or
theories covered by the General Release language in Section 11 above.
Notwithstanding this Covenant Not To Sue, you may bring a claim against the
Company to enforce this Agreement or to challenge the validity of this Agreement
under the ADEA. If you sue the Company in violation of this Agreement, the
Company shall be excused from making any further payments otherwise owed to you
under paragraph 2 of this Agreement. (As indicated above, it would not violate
any part of this Agreement to sue the Company to enforce this Agreement, or to
challenge the validity of this Agreement under the ADEA.)
15.    Employee Acknowledgments. You also agree that you: (i) have been paid for
all hours worked, including overtime; and (ii) have not suffered any on‑the‑job
injury for which you have not already filed a claim.
16.    Additional Employee Acknowledgments. You also agree that:
•
you are entering into this Agreement knowingly and voluntarily;

•
you have been advised by this Agreement to consult with an attorney before
signing this Agreement;

•
you are not relying on any representations of any representative of Staples
concerning the meaning of this Agreement;

•
you understand you may take up to twenty-one (21) days to consider this
Agreement before signing it;

•
you are not otherwise entitled to the payment described in paragraph 2 of this
Agreement; and

•
this Agreement and the Appendixes included herewith represent the entire
Agreement between you and the Company regarding the termination of your
employment with the Company.



17.    Revocation Period. After you sign this Agreement, you will have seven (7)
days to revoke it if you change your mind. If you want to revoke the Agreement,
you should deliver a written revocation notice to Michael Williams, General
Counsel and Senior Vice President, Staples Legal Department, 500 Staples Drive,
2 West, Framingham, Massachusetts 01702, within 7 days after you signed it. If
you do not revoke this Agreement, you will receive the payment described in
paragraph 2.


18.    Miscellaneous. This offer is being made without prejudice and does not
constitute an admission of liability by either you or Staples. The terms of this
Agreement represent a full and final settlement of any and all claims you may
have arising out of your employment with the Company, except that this Agreement
does not release or affect any vested rights or obligations you may have under
any employment benefit or compensation plan of the Company, the Severance
Benefits Agreement entered into between you and Staples, or under the terms of
this Agreement. If you breach any of your affirmative obligations under this
Agreement, in addition to any other remedies at law or in equity, Staples will
be entitled to obtain reimbursement for any benefits paid to you under this
Agreement and to terminate the payment of any additional benefits. If any of the
terms of this Agreement are held invalid and unenforceable, the remaining terms
are severable and will not be affected by the invalid terms. This Agreement will
be governed by the laws of the Commonwealth of Massachusetts and may not be
changed orally, but only by agreement in writing signed by both sides. During
the Severance Period and for 12 months thereafter,




--------------------------------------------------------------------------------




you agree to cooperate with Staples as we may reasonably request from time to
time in connection with any investigation or litigation relating to any matter
in which you were involved during, or have material knowledge as a result of,
your employment with Staples.


    
We greatly appreciate your contributions to Staples, and wish you success in
your new endeavors. If you decide to sign this Agreement within the period
allotted, please return it to Staples in the enclosed envelope. Please note that
you will not be entitled to receive the Severance and benefits described above
until the seven-day revocation period has expired, and should you in fact revoke
your acceptance, no such benefits will be provided.


Sincerely,




/s/ Brian Light
Brian Light
Executive Vice President, Shared Services
Staples, Inc.




/s/ Regis Mulot                    
Regis Mulot
Senior Vice President, Global Human Resources
Staples, Inc.








I have read this Agreement and understand that if I sign it I will be giving up
certain rights. Staples has advised me to consult with an attorney before
signing this agreement and has given me ample time to review this agreement,
consider the ramifications of signing it, and to consult an attorney. By signing
below, I acknowledge that I willingly, voluntarily, and knowingly accept and
agree to all the terms and conditions of this agreement.






/s/ Michael Miles                            1/18/13
Michael Miles                                Date


EMPID: _________________________


Appendixes:
Appendix A: Amended Severance Benefits Agreement
Appendix B: Affirmation of Separation Agreement
Appendix C: Transition Agreement
Appendix D: Stock Activity Summary
Appendix E: Proprietary and Confidential Information Agreement
Appendix F: Non-Compete and Non-Solicitation Agreement




